                                 Case 2:18-cv-09088-VAP-SS Document 86 Filed 01/12/21 Page 1 of 1 Page ID #:1523


                                                                                                              JS-6
                                  1                                     UNITED STATES DISTRICT COURT
                                  2                                    CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4
                                  5       Tracy Chapman,                              Case No. 2:18-cv-09088-VAP-SSx

                                  6                       Plaintiff,

                                  7                      v.
                                          Onika Tanya Maraj,
                                                                                               JUDGMENT
                                  8
                                  9                       Defendant.

                                 10
Central District of California
United States District Court




                                 11
                                 12      TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                 13         Pursuant to Defendant Onika Tanya Maraj’s (“Defendant”) acceptance
                                 14   of Plaintiff Tracy Chapman’s (“Plaintiff”) Offer of Judgment (Dkts. 84, 85), IT
                                 15   IS ORDERED AND ADJUDGED that the action, Tracy Chapman v. Onika
                                 16   Tanya Maraj et al., 2:18-cv-09088-VAP-SSx, has settled and judgment is
                                 17   hereby entered in favor of Tracy Chapman. Pursuant to this Judgment,
                                 18   Defendant shall pay Plaintiff $450,000, inclusive of all costs and attorney’s
                                 19   fees incurred through December 17, 2020. The Court orders that such
                                 20   judgment be entered.
                                 21
                                 22   IT IS SO ORDERED.
                                 23
                                          Dated:     1/12/21
                                 24                                                       Virginia A. Phillips
                                                                                     United States District Judge
                                 25
                                 26



                                                                             1
